On motion for a rehearing,
Currier, Judge,
delivered the opinion of the court.
The principle laid down in Bissell v. Penrose, and in the cases following that adjudication, is not drawn in question by the plaintiffs’ motion for a rehearing ; but it is insisted that the facts of the present case do not bring it within the influence of these decisions, it being claimed .that the records of the recorder of land titles show that Butler, and not Bankson, was the party claimant who forwarded the confirmation. It is insisted that the United States land commissioners’ records must “go under” when they come in conflict with the recorder’s entry, which assumes to name and identify the claimant. We take a different view of the legal effect of these records, and are of the opinion that the titles or headings which the recorder saw fit to prefix to his. record of the papers in the case, must yield if they come in conflict with the records of the .land . commissioners. These records show that Bankson was recognized by the commissioners as the legal and only claimant before them, and that they adjudicated the claim in conformity with that .fact. We adhere, *593therefore, to our opinion that the Circuit Court, by its instruction, declared the true legal effect of the action of the commissioners. It was the duty of the recorder to record the title papers delivered to him for that purpose; but the title or heading prefixed by him to- the record of the papers in a particular case neither fixed the character of the papers recorded, nor determined the fact as to who the claimant was. These were matters not for him, but for the land commissioners, to pass upon.
But it is said that a stranger can not set up an outstanding equity against the party holding the fee. - Butler had no fee to the New Madrid lands unless he acquired it through the confirma-tion, and that brings us back again to the question respecting the legal effect of the action of the United States land commissioners. Prior to the confirmation neither party held any interest in the lands beyond a mere equity. If the confirmation was to Bankson and inured to his benefit,’we do not'understand it tobe claimed that the plaintiffs have a title upon the strength of which they can recover in this case.
The motion is overruled.